                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

FIREFIGHTER BRAD SPEAKMAN, RET.;                          )
SENIOR FIREFIGHTER TERRANCE TATE,                         )
RET.; LIEUTENANT JOHN CAWTHRAY;                           )
KELLI ANN STAR-LEACH as Administratrix of                 )
the Estate of LIEUTENANT CHRISTOPHER M.                   )
LEACH and as guardian ad litem of A.L. and M.L.;          )
BRENDAN LEACH; LAURA FICKES, individually                 )
and as Executrix of the Estate of SENIOR                  )
FIREFIGHTER JERRY W. FICKES, JR.; BENJAMIN                )
 FICKES; JOSHUA FICKES; SIMONE CUMMINGS                   )
 as Administratrix of the estate of SENIOR                )   C.A. No. 18-1252-MN-MPT
FIREFIGHTER ARDYTHE D. HOPE; ARYELLE                      )
HOPE; ALEXIS LEE; and ARDAVIA LEE                         )
                                                          )
                               Plaintiffs,                )
                                                          )
       v.                                                 )
                                                          )
DENNIS P. WILLIAMS, individually; JAMES M.                )
BAKER, individually; ANTHONY S. GOODE,                    )
individually, WILLIAM PATRICK, JR.,                       )
individually; and THE CITY OF WILMINGTON, a               )
municipal corporation                                     )
                                                          )
                               Defendants.                )


                             REPORT AND RECOMMENDATION

I.     INTRODUCTION

       This matter concerns the death of three Wilmington Fire Department (“WFD”)

firefighters and substantial injury to three other firefighters as a result of a house fire

that occurred on September 24, 2016 in the City of Wilmington, DE.1 Plaintiffs allege

the injuries sustained were proximately caused by the policies and actions of

Defendants regarding “rolling bypass,” which Plaintiffs contend violate their substantive


       1
           D.I. 1 at 1.
due rights guaranteed by the Fourteenth Amendment of the United States Constitution. 2

      Presently before the court are five separate motions to dismiss for failure to state

a claim filed by Defendants James M. Baker (Mayor Baker), Dennis P. Williams (Mayor

Williams), Anthony S. Goode (Chief Goode), William Patrick, Jr. (Chief Patrick), and the

City of Wilmington (the “City”).3 Defendants argue that the complaint fails to state a

violation of the 14th Amendment, which includes counts for 1) a State-created danger;

2) Defendants’ conduct “shocks the conscience”; and 3) Def endants violated their

policies, practices and customs.4 Defendants Mayor Baker, Chief Patrick, Mayor

Williams, and Chief Goode also contend that they are not liable as a result of qualified

immunity.5 Defendants Mayor Baker and Chief Patrick further maintain that Plaintiffs’

action was untimely because the statute of limitations has expired.6 For reasons

discussed herein, Defendants’ motions to dismiss by Mayor Baker and Chief Patrick,

are GRANTED. Defendants’ Motions to Dismiss for Mayor Williams and Chief Patrick

and the City are GRANTED in part, and DENIED in part.

II.   BACKGROUND

      A.     Factual Background

             1.      Mayor Baker, Chief Patrick

      Mayor Baker began took office in January 2001 and served until January 2013.7

Chief Ford was appointed Chief of Fire by Mayor Baker and served from January 2002

      2
        Id.
      3
        D.I. 34, 37, 39, 41, 43 .
      4
        D.I. 35 at 6-16.
      5
        Id. at 16.
      6
        Id. at 17.
      7
        D.I. 1 at 15, 27.

                                            2
to July 2007.8 During his term, Mayor Baker began exploring a new policy called rolling

bypass, as a means of controlling overtime costs.9 10 Mayor Baker decided to institute a

rolling bypass policy where an engine truck (instead of a ladder truck) was the

designated fire apparatus to be out of service.11

       When Mayor Baker ordered implementation of rolling bypass, Chief Ford refused

to institute it because he believed the policy was illegal.12 Chief Ford determined that

“rolling bypass was unnecessarily dangerous and that implementation would result in

the needless and avoidable deaths of both firefighters and civilians.”13 He prevented

Mayor Baker from implementing rolling bypass during the remainder of his service.

Upon Chief Ford’s retirement, Mayor Baker appointed a new Fire Chief.14

              2.     Implementation of Rolling Bypass

       Mayor Baker appointed William Patrick to Chief of Fire in July 2007.

Immediately upon this appointment, Mayor Baker began discussing implementation of

rolling bypass, to which Chief Patrick agreed.15 Plaintiffs assert that despite various

concerns, warnings, and objections expressed by Local Union 1590, the media, the




       8
          Id. at 15.
       9
          Id. at 15.
        10
           “Rolling bypass” (also referred to as “brownouts,” “rolling brownouts,” and
“conditional company closures”) is a policy where a fire truck is taken out of service for
the rest of the shift if a certain number of vacancies on that shift require overtime to be
fully staffed. Rather than paying off-duty firefighters to work an overtime shift, the
department instead closed down a fire engine.
        11
           Id. at 16.
        12
           Id. at 17.
        13
           Id.
        14
           Id. at 18.
        15
           D.I. 1 at 18.

                                             3
public, and City Council, rolling bypass began on July 1, 2009.16 Although Mayor Baker

and Chief Patrick met with Local 1590 officials quarterly during which the Local’s

representatives allegedly repeatedly warned of the significant increase in hazards and

dangers caused by rolling bypass, the Baker Administration maintained its use. 17

       Opposition continued against rolling bypass. In December 2010, Captain

Richard Lamb publicly warned Mayor Baker and Chief Patrick, saying “we’re rolling the

dice.”18 Also in December 2010, the New Castle County Fire Chief’s Association

warned the Baker Administration that its actions would “jeopardize the city.”19 Plaintiffs

further allege Mayor Baker and Chief Patrick were aware of the widespread media

attention and widespread criticism of the rolling bypass policy.20

       Plaintiffs assert that in response to the media attention, Mayor Baker and Chief

Patrick repeatedly misled the public and the City Council with false information that

responses times would not be compromised by rolling bypass, and that response times

had actually decreased.21 Despite efforts to keep rolling bypass operating smoothly,

overtime costs increased and City Council complained that it was “impossible to get a

straight answer out of them.”22

              3.     Mayor Williams, Chief Goode

       Mayor Williams took office in January 2013 and served until January 2017.23


       16
          Id. at 18-19.
       17
          Id. at 21.
       18
          Id. at 22.
       19
          Id.
       20
          Id. at 22-23.
       21
          Id. at 23.
       22
          Id. at 25-26. This comment was a reference to Mayor Baker and Chief Patrick.
       23
          D.I. 38 at 4.

                                             4
       During his election campaign, his platform concentration on public safety which

repeatedly attacked rolling bypass as “unsafe and unreasonably dangerous.”24 Mayor

Williams appointed Anthony S. Goode to Chief of Fire soon after taking office.25

Plaintiffs allege, however, that Mayor Williams and Chief Goode, through their policy

decisions, allowed the WFD to become more dangerous and unsafe.26 In support of

this contention, Plaintiffs note that Mayor Williams and Chief Goode refused to fill

vacant firefighter positions by using overtime and rolling bypass to compensate for

these vacancies.27 Plaintiffs further claim that Mayor Williams and Chief Goode’s

conduct deceived both the public and City Council on the rolling bypass policy’s safety

and effectiveness, including by renaming it “conditional company closures.”28

       However, despite the name change and some modifications to the policy, the

substance of rolling bypass remained.29 Mayor Williams and Chief Goode repeatedly

maintained there was no increased risk to firefighters or citizens by conditional

company closures and response times would not increase. 30 Plaintiffs allege that, in

response, the Union issued renewed warnings to the public, the media, and City

Council.31

       Overtime costs increased significantly in excess of 4 ½ times the budgeted



       24
          D.I. 1 at 26. Because of the number of paragraphs and the interrelationship of
the paragraphs, reference is made to the page numbers of the complaint.
       25
          D.I. 40 at 4.
       26
          D.I. 1 at 26.
       27
          Id. at 28.
       28
          Id. at 28.
       29
          Id.
       30
          Id.
       31
          Id. at 29-30.

                                            5
allocation.32 The increases expended on overtime prompted City Council to enact a

new statute.33 This statute was designed to place limits on an administration’s ability to

ignore mandatory staffing levels, and to enable City Council, through its oversight of

staffing and overtime, to ensure accountability in the WFD.34 The new statute required

the Chief of Fire to submit quarterly staffing reports and to formally notify City Council if

manpower levels fell below 95% of the budgeted number of firefighters. It further

required the initiation of a mandatory academy firefighter class if this occurred.35 Even

after the statute was enacted, Plaintiffs claim that Chief Goode refused to comply by

failing to submit the quarterly manpower reports and to notify City Council when staffing

levels fell below the 95% threshold. 36 Plaintiffs aver his conduct was intended to

conceal the severe under-staffing from City Council. Plaintiffs also contend that Chief

Goode misrepresented that he was prevented, under the statute, from filling the

vacancies “until the 95% threshold was reached.”37

       According to Plaintiffs, Chief Goode further complicated staffing issues by

transferring 16 firefighters from fire suppression positions to desk jobs between 2015

and 2016. 38 These administrative employees worked regular daytime hours, did not

fight fires, and provided no fire suppressing support to the firehouses.39 Chief Goode




       32
          Id. at 31.
       33
          Id. at 32.
       34
          Id.
       35
          Id. at 33.
       36
          Id. at 33-34.
       37
          Id. at 34. Chief Goode allegedly misrepresented that his hands were tied.
       38
          Id. at 34-35.
       39
          Id. at 35.

                                              6
doubled the number of desk jobs during his tenure.40 Plaintiffs allege that the effect of

Chief Goode’s policy resulted in each shift being down four firefighters, and possibly

more, before consideration of vacation, sick and union time, and other types of

authorized leaves.41 Overtime continued to increase. City Council questioned Chief

Goode’s rationale, describing his policy as “nonsense.”42

       Plaintiffs contend that Chief Goode demonstrated his level of improper intent,

malice, and bad faith during a meeting with Union officials and firefighters. When Union

officials argued that his policies would increase the deaths of firefighters and civilians,

his purported reply was, “I don’t care if you die in a fire.”43 Plaintiffs claim Chief Goode

also stated that he was unconcerned about any complaints or lawsuits because his

money was not in jeopardy from any resulting settlements.44 45

       According to Plaintiffs, rolling bypass was a known failure.46 The City Controller

for Philadelphia delivered a report in February 2016 which detailed the effects and

realities of rolling brownouts (also known as rolling bypass) in the Philadelphia Fire




       40
           Id. at 35-36.
       41
           Id. at 36.
        42
           Id. at 37.
        43
           Id.
        44
           Id. at 39.
        45
           Chief Goode allegedly made other offensive statements, such as, “I don’t give
a f--k about you and your families” since he was “gonna get mine,” that he hated his
subordinates, and that he only answered to and took direction from Mayor Williams.
Other similarly offensive comments which Plaintiffs attribute to Chief Goode were
purportedly made during his tenure. D.I. 1 at 39-40.
        46
           Although plaintiffs assert in their complaint that rolling bypass was a known
failure “across the country” which was again parroted in their answering brief, their only
specific reference is to the experience in the City of Philadelphia.

                                              7
Department (“PFD”).47 This report exposed that the PFD’s response times increased

and fell below national averages, which jeopardized public safety and more than

doubled overtime costs from $15.7 million to $34.2 million.48 The report further

revealed a rise in the loss of firefighter and civilian lives, more severe injuries, and an

increase in response times.49 As a result, the PFD ended the use of rolling brownouts.50

              4.     The Canby Park Fire

       Plaintiffs assert that the tragic incident on September 24, 2016 resulted from the

continued use of rolling bypass combined with persistent under-staffing.51 At

approximately 2:56 a.m., Ladder 2, Engine 1, Engine 5, Squad 4, Battalion 2, and

Battalion 1 were dispatched to 1927 Lakeview Road, in the Canby Park area, upon a

report of a residential fire in a brick row home with persons trapped inside. 52 The fire

was a result of arson, initiated by Beatriz Y. Fana-Ruiz.53 Plaintiffs allege that the “first

due” engine was Engine 6, located nearby, but it was out of service because of under-

staffing and rolling bypass.54 The next closest station was twice the distance away.55

Ladder 2, commanded by Lt. Leach, arrived on scene. Lt. Leach noted heavy fire in the



       47
          Id. at 41-45. Despite citing this report in their complaint and answering brief,
both including specific pages numbers, this judge was unable to locate a copy of this
report attached to either Plaintiffs’ complaint or answering brief.
       48
          Id. at 44-45.
       49
          Id. at 44.
       50
          Id. at 45.
       51
          Id. at 49-61.
       52
          Id. at 55.
       53
          D.I. 44, Exhibits A and B. WFD requested an investigation of the fire’s origins.
Beatriz Y. Fana-Ruiz was indicted for arson and multiple other counts, including first
degree murder, for the fire on November 16, 2016.
       54
          D.I. 1 at 55.
       55
          Id. at 55-56.

                                              8
rear of the home. He requested Dispatch send an engine to the rear of the home.

Several minutes later Engine 1 and Engine 5 arrived and immediately began applying

water to the front of the home.56 Crews from Engine 1 and Engine 5, including Ffr.57

Speakman, Lt. Cawthray, Sr. Ffr. Hope, and Lt. Leach, entered the f irst floor and

searched for trapped civilians.58 As they began their search and rescue, the first floor

collapsed on the south side of the home, which caused Lt. Leach, Ffr. Speakman, and

Sr. Ffr. Hope to fall into the basement.59 After a Mayday transmission, firefighters on

the scene attempted to rescue their endangered companions.60

       Thereafter, Squad 4 arrived. Their usual function was to serve as the team

responsible for search and rescue of civilians.61 After Squad 4's arrival, it was divided

into two teams, with one directed to the front of the home, and the other to assess

whether the fire was spreading.62 As a result of the Mayday, other firefighters were

diverted to the rescue efforts.63

       Ffr. Speakman was rescued from the front of the home.64 Firefighters were able

to transport Sr. Ffr. Hope to the ground ladder in the basement, but lost her in the

shifting smoke.65 Sr. Ffrs. Fickes and Tate located Lt. Leach, who advised that his back

was broken. In their attempt to rescue him, Tate fell backward and Leach landed on


       56
          Id. at 56.
       57
          “Ffr.” is the abbreviation for firefighter.
       58
          D.I. 1 at 56.
       59
          Id. at 57.
       60
          Id.
       61
          Id.
       62
          Id. at 58.
       63
          Id.
       64
          Id. at 59.
       65
          Id.

                                                 9
top of him.66 The remainder of the first floor then collapsed into the basement and onto

Sr. Ffr. Fickes and Lt. Leach. 67 Sr. Ffr. Tate was eventually pulled free.68 Firefighters

crawled across the debris and found Sr. Ffr. Fickes face down.69 He was removed and

transported to a trauma center, where he was pronounced dead from asphyxiation and

thermal burns.70

       Firefighters then entered the basement from the rear alley where they found Sr.

Ffr. Hope on the floor without her protective gear on.71 She was conscious and talking

when firefighters carried her from the basement. She later succumbed to her injuries

and died on December 1, 2016. 72 The fire was finally extinguished around 5:50 a.m.73

Lt. Leach’s body was later found beneath the rubble. 74

       Within hours thereafter, Chief Goode emailed all battalion Chiefs suspending

conditional company closures until further notice.75 However, conditional company

closures were resumed before the end of November 2016.76

               5.      Plaintiffs’ Damages

       Plaintiffs sue for damages related to physical and emotional pain and suffering,

mental anguish, emotional distress, loss of enjoyment of life, and other losses and



       66
          Id.
       67
          Id. at 60.
       68
          Id.
       69
          Id.
       70
          Id.
       71
          Id.
       72
          Id.
       73
          Id.
       74
          Id.
       75
          Id. at 61.
       76
          Id.

                                             10
injuries.77 They allege physical injuries of death, fractures, burns, and asphyxiation.78

Their economic damages include burial costs, funeral expenses, loss of wages,

earnings and benefits (pension and retirement), and decreased earning capacity.79

Therefore, Plaintiffs’ complaint seeks damages available under 10 Del. C. §§3701 and

3724, Delaware’s survival and wrongful death statutes. 80

       Plaintiffs assert the following Counts:

       Count I - 14th Amendment - Substantive Due Process - State Created Danger
       Count II - 14th Amendment - Substantive Due Process - Shocks the Conscience
       Count III - 14th Amendment - Substantive Due Process - Maintenance of
       Policies, Practices, and Customs81

       B.     Procedural Background

       The complaint was filed on August 16, 2018. 82 On August 22, 2018, this case

was assigned to Judge Richard G Andrews. Various motions for extension of time to

respond to the complaint were filed.83 An order was entered on September 4, 2018

making responses due on October 15, 2018. 84

       Thereafter, on September 5, 2018, this matter was reassigned to Judge Colm F.

Connolly. Subsequently, this case was reassigned to Judge Maryellen Noreika on

September 19, 2018. On October 11, 2018, stipulations w ere filed for a briefing order

by the City on its motion to dismiss, and for an extension of time to respond to the



       77
          Id. at 67.
       78
          Id.
       79
          Id.
       80
          Id.
       81
          Id. at 73.
       82
          D.I. 2.
       83
          D.I. 12, 19, 21.
       84
          D.I. 24.

                                            11
complaint by Mayor Williams.85 Both were granted.86

       Motions to dismiss for failure to state a claim, along with opening briefs, were

filed by the remaining Defendants on October 15, 2018. 87 A briefing schedule was

entered on October 16, 2018. On January 7, 2019, Plaintiffs filed their answering

brief.88 All reply briefs were filed by February 4, 2019.89 Judge Noreika entered an Oral

Order on February 11, 2019 addressing Plaintiffs’ letter of subsequent authority

pursuant to D. Del LR 7.1.2(b), which also allowed Defendants to respond by February

19, 2019. 90 Plaintiffs filed a stipulation to amend the caption and complaint, which was

granted on June 14, 2019. 91 On June 21, 2019, Defendants’ five motions to dismiss for

failure to state a claim were assigned to this judge.

III.   GOVERNING LAW

       A.     Rule 12(b)(6)

       In analyzing a motion to dismiss under FED. R. CIV. P. 12(b)(6), a review of

Rule 8(a)(2) is also necessary. It requires that a pleading contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” This standard

“does not require ‘detailed factual allegations,’ but . . . demands more than an



       85
            D.I. 31, 32.
       86
            D.I. 33.
         87
            D.I. 34, 35, 37 through 44.
         88
            D.I. 46.
         89
            D.I. 47 through 51.
         90
            D.I. 53, 54. These letters addressed the recent decision of Estate of Roman v.
City of Newark, 914 F.3d 789 (3 rd Cir. 2019) which analyzed the issue of municipal
liability in a § 1983 case. The decision was rendered on January 29, 2019, after
plaintiffs’ answering brief was filed and five (5) days before the reply briefs were due.
         91
            D.I. 55, 56. The parties agreed that entry of this stipulation and order resulted
in minor changes and has no effect on the outstanding motions.

                                             12
unadorned, the-defendant-unlawfully-harmed-me accusation.”92 Thus, to survive a

motion to dismiss under Rule 12(b)(6), a complaint “must contain sufficient factual

matter, accepted as true, to ‘state a claim for relief that is plausible on its face.’”93 The

purpose of a Rule 12(b)(6) motion to dismiss is to test the sufficiency of the complaint,

not to resolve disputed facts or decide the merits of the case.94 Evaluating a Rule 12

(b)(6) motion requires the court to accept as true all material allegations of the

complaint.95 “The issue is not whether a plaintiff will ultimately prevail, but whether the

claimant is entitled to offer evidence to support the claims.”96 A motion to dismiss may

be granted only if, after, “accepting all well-pleaded allegations in the complaint as true,

and viewing them in the light most favorable to the plaintiff, plaintiff is not entitled to

relief.”97

        To survive a motion to dismiss under Rule 12(b)(6), the factual allegations must

be sufficient to “raise a right to relief above the speculative level, on the assumption that

all the allegations in the complaint are true (even if doubtful in fact).”98 A plaintiff is

obliged “to provide the ‘grounds’ of his entitle[ment] to relief’” beyond “labels and

conclusions.”99 Heightened fact pleading is not required: rather “enough facts to state


        92
          Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 555 (2007)).
       93
          Id. (quoting Twombly, 550 U.S. at 570); see FED. R. CIV. P. 12(b)(6).
       94
          Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993).
       95
          Spruill v. Gillis, 372 F.3d 218, 223 (3d Cir. 2004).
       96
          In re Burlington Coat Factory Secs. Litig., 114 F.3d 1410, 1420 (3d Cir. 1997)
(internal quotation marks and citations omitted).
       97
          Maio v. Aetna, Inc., 221 F.3d 472, 481-82 (3d Cir. 2000) (internal quotation
marks and citations omitted).
       98
          Twombly, 550 U.S. at 555; see also Victaulic Co. v. Tieman, 499 F.3d 227,
234 (3d Cir. 2007).
       99
          Twombly, 550 U.S. at 555.

                                               13
a claim to relief that is plausible on its face” must be alleged.100 Rejected are

unsupported allegations, “bald assertions,” or “legal conclusions.”101 Further, “the tenet

that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions.”102 The analysis is a “context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.”103

Well-pled facts, which only infer the “mere possibility of misconduct,” do not show that

“the pleader is entitled to relief.”104 “When there are well-pleaded factual allegations, a

court should assume their veracity and then determine whether they plausibly give rise

to an entitlement of relief.”105

IV.    DISCUSSION

       C.      Failure to State a Substantive Due Process Violation of the
               Fourteenth Amendment

               The due process clause of the Fourteenth Amendment states, in pertinent

part, “[n]o State shall . . . deprive any person of life, liberty, or property, without due

process of law; nor deny to any person within its jurisdiction the equal protection of the



       100
            Id. at 570.
       101
            Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause of
action, supported by mere conclusory statements do not suffice.”); see also Morse v.
Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997) (“[A] court need not credit a
complaint’s ‘bald assertions’ or ‘legal conclusions’ when deciding a motion to dismiss.”)
(citations omitted); Schuylkill Energy Res., Inc. v. Pennsylvania Power & Light Co., 113
F.3d 405, 417 (3d Cir. 1997) (“unsupported conclusions and unw arranted inferences”
are insufficient); Nami v. Fauver, 82 F.3d 63, 69 (3d Cir. 1996) (allegations that are
“self-evidently false” are not accepted).
        102
            Iqbal, 556 U.S. at 678; see also Twombly, 550 U.S. at 555 (A court is “not
bound to accept as true a legal conclusion couched as a factual allegation.”).
        103
            Iqbal, 556 U.S. at 679.
        104
            Id.
        105
            Id.

                                              14
laws.”106 The elements of a substantive due process claim are that: (i) the defendant

acted under color of law; (ii) a protected property or liberty interest was at stake; (iii) the

defendant had a duty of care toward the plaintiff; and (iv) a deprivation within the

meaning of the due process clause occurred. 107 To support a substantive due process

claim, the government’s conduct must be “so egregious, so outrageous, that it may

fairly be said to shock the contemporary conscience.”108 Section 1983 “is not itself a

source of substantive rights,” but merely provides “a method for vindicating federal

rights elsewhere conferred.”109 “The First Amendment, the Equal Protection and Due

Process Clauses of the Fourteenth Amendment, and other provisions of the Federal

Constitution afford protection to employees who serve the government as well as to

those who are served by them, and § 1983 provides a cause of action for all citizens

injured by an abridgement of them.”110 “Substantive due process ‘prevents the

government from engaging in conduct that shocks the conscience, . . . or interf eres with

rights implicit in the concept of ordered liberty.’”111

               1.     State-Created Danger

       While “the Due Process Clause does not impose an affirmative obligation on the

State to protect its citizens, there is an exception to this general rule which “holds an




       106
           U.S. Const. Amend. XIV
       107
           Fagan v. City of Vineland, 22 F.3d 1296, 1310 (3d Cir.1994).
       108
           Kaucher v. County of Bucks, 455 F.3d 418, 425 (3d Cir.2006).
       109
           Baker v. McCollan, 443 U.S. 137, 144, n. 3 (1979).
       110
           Collins v. City of Harker Heights, 503 U.S. 115, 120 (1992).
       111
           United States v. Salerno, 481 U.S. 739, 746 (1987), quoting Rochin v.
California, 342 U.S. 165, 172 (1952) and Palko v. Connecticut, 302 U.S. 319, 325-326
(1937).

                                               15
officer liable if his conduct exposes an individual to a ‘state-created danger.’”112 The

State-created danger theory requires a plaintiff to meet a four-part test:

“(1) the harm ultimately caused to the plaintiff was foreseeable and fairly direct; (2) the

state-actor ‘acted with a degree of culpability that shocks the conscience’; (3) the state

and the plaintiff had such a relationship ‘such that the plaintif f was a foreseeable victim

of defendant’s acts’, as opposed to a member of the public in general; and (4) the

official affirmatively used his authority ‘in a way that created danger to the citizen or that

rendered the citizen more vulnerable to danger’ than had he never acted.”113 “[L]iability

for negligently inflicted harm is categorically beneath the threshold of Constitutional due

process.”114 As noted, the second factor is only satisfied by conduct that “shocks the

conscience.”115 Such conduct is often “the most difficult for a plaintiff to show, and thus

[the] ultimate conclusion frequently turns on [the court’s] determination of whether given

conduct ‘shocks the conscience.’” 116

       “The exact degree of wrongfulness to reach the ‘conscience-shocking’ level

depends on the circumstances of a particular case.”117 The Third Circuit recognizes

that in situations falling in the grey area between requiring ‘true split second decisions’

and ‘relaxed deliberation,’ liability may be found if an official’s conduct ‘exhibits a level




       112
          Kedra v. Schroeter, 876 F.3d 424, 436 ( 3d Cir. 2017).
       113
          Id., quoting Bright v. Westmoreland County, 443 F.3d 276, 281 (3d Cir.2006).
      114
          Lewis, 523 U.S. at 849.
      115
          Estate of Smith v. Marasco (Smith II), 430 F.3d 140, 149 (3d Cir. 2005),
quoting Estate of Smith v. Marasco (Smith I), 318 F.3d 497, 507 (3d Cir. 2003).
      116
          Estate of Smith, 430 F.3d at 149.
      117
          Miller v. City of Philadelphia, 174 F.3d 368, 375 (3d Cir.1999).

                                              16
of gross negligence or arbitrariness that shocks the conscience.’” 118 Because Plaintiffs’

factual allegations do not satisfy all four elements, the court finds that they fail to state a

proper claim for a State-created danger.

                      a.      Foreseeable and Fairly Direct

       This element determines whether the harm ultimately caused was a foreseeable

and a fairly direct result of the State’s actions. 119 To satisfy the foreseeable

requirement, a plaintiff must allege on the part of the State-actors that rises to a level of

actual knowledge or an awareness of risk that is “sufficiently concrete to put the actors

on notice of the harm.”120 “‘To fulfill the ‘fairly direct’ requirement . . . , the plaintiff must

plausibly allege that state officials’ actions ‘precipitated or w[ere] the catalyst’ for the

harm for which the plaintiff brings suit.’”121 This means the defendant’s actions must

“‘cause to happen or come to a crisis suddenly, unexpectedly, or too soon.’”122

       Here, Plaintiffs meet the foreseeability requirement of the first prong because the

State-actors had actual knowledge and awareness of risk associated with rolling bypass

through media coverage, the report by the Philadelphia City Controller and other

sources.123 Plaintiffs fail to allege sufficient facts to meet the second requirement, that

       118
           Sanford v. Stiles, 456 F.3d 298, 308 (3d Cir. 2006), quoting Estate of Smith,
318 F.3d at 509.
       119
           L.R. v. School District of Philadelphia, 836 F.3d 235, 245 (3d Cir. 2016).
       120
           Phillips v. Cnty of Allegheny, 515 F.3d 224, 238 (3d Cir. 2008).
       121
           Henry v. City of Erie, 728 F.3d 275, 285 (3d Cir. 2013), quoting Morse v.
Lower Marion School District, 132 F.3d 902, 904 (3d Cir. 1997).
       122
           Henry, 728 F.3d at 285, quoting Webster’s Third New International Dictionary
1784 (1993). Henry further defined precipitate as “‘to hasten the occurrence of ; bring
about prematurely, hastily or suddenly’”, while defining catalyst as “‘a person or thing
that precipitated an event or change.’” Random House Dictionary of the English
Language 1512, 325 (2d ed. 1987).
       123
           D.I. 1 at 41-45.

                                                17
is, fairly direct. The rolling bypass policy and/or inadequate staffing were not the direct

catalyst for the harm. This fire was the result of arson committed by a third party.124

Therefore, the court finds that the facts alleged regarding the first element of a State-

created danger, specifically regarding fairly direct, are insufficient.

                     b.      Deliberate Indifference

       Deliberate indifference under the Fourteenth Amendment is a willingness to

ignore a foreseeable danger or risk.125 Courts apply this standard when there is not “a

‘hyper-pressurized environment’ requiring a snap judgement,”126 but “where deliberation

is possible and officials have the time to make ‘unhurried judgements.’”127 It is not

enough to show that the State increased the danger of harm from third persons. A

plaintiff must also demonstrate that the State acted with the requisite degree of

culpability.128 To satisfy a showing of deliberate indifference requires a “conscious

disregard of a substantial risk of serious harm.”129

       In the instant matter, no snap judgement was required. There was no hyper-

pressurized environment. As plaintiffs allege, rolling bypass was a policy that existed

and was implemented for over seven years. Despite multiple discussions with Union

officials, media coverage and others where the risks of serious harm were repeatedly

addressed, this policy continued after the end of the Baker administration by the


       124
          D.I. 44 at Exhibits A and B.
       125
          Kedra, 876 F.3d at 443.
      126
          Vargas v. City of Philadelphia, 783 F.3d 962, 973 (3d Cir. 2015), quoting
Sanford v. Stiles, 456 F.3d 298, 308-09 (3d Cir.2006).
      127
          Vargas, 738 F.3d. at 973, quoting Lewis, 523 U.S. at 853.
      128
          Morse v. Lower Merion School District, 132 F.2d 902, 910 (3d Cir.1997).
      129
          Kedra, 876 F.3d at 444, quoting Vargas v. City of Philadelphia, 783 F.3d 962,
973-74 (3d Cir. 2015).

                                              18
Williams administration, albeit under another name and with some policy modifications.

Accordingly, the court finds that Plaintiffs’ contentions are sufficient to meet the element

of deliberate indifference.

                     c.       Special Relationship

       The State-created danger doctrine applies only where a “special relationship”

exists, which means the “victims of state officials’ conduct are persons who either

expected government officials not to injure them, or justifiably relied on [these] officials

to protect them from threats to their safety.”130 While special relationships created or

assumed by the State towards individuals may give rise to an affirmative duty to provide

adequate protection under the Due Process Clause, this duty arises from the limitations

imposed on the person’s freedom to act on his own behalf, for example, because of

imprisonment, institutionalization, or other similar restrain of personal liberty.131 In

cases where “the State takes a person into its custody and holds him there against his

will, the Constitution imposes a corresponding duty to assume some responsibility for

his safety and general well-being.”132 Where government officials in unhurried

situations consciously disregard the risk of harm to persons relying on them for safety,

even if they are unaware that their actions would lead to serious or lethal harm, these




       130
           Kedra, 876 F.3d at 448. See, e.g. L.R., 836 F.3d at 239-40, 247; Phillips, 515
F.3d at 228-29, 242-43; Kneipp, 95 F.3d at 1201-05 citing DeShaney, 489 U.S. at 199-
200).
       131
           DeShaney v. Winnebago County Department of Social Services, 489 U.S.
189, 200 (1989).
       132
           Id. See also, Stoneking v. Bradford Area School District, 882 F.2d 720, 723
(3d Cir.1989) noting the significance of the status of the perpetrator as a private actor v.
a state official was emphasized in the DeShaney opinion. Id. at 724.

                                              19
persons or their estates may be entitled to sue for compensation.133

       In the instant matter, Plaintiffs allege a special relationship which required

Defendants to protect them from threats to their safety. There is, however, no

requirement to provide municipal employees with minimal levels of safety and

security.134 A special relationship “impose[s] affirmative duties of care and protection on

the state . . . only in certain limited circumstances, such as when the state takes a

person into its custody and holds him there against his will.”135 In such circumstances,

“the Constitution imposes upon [the state] a corresponding duty to assume some

responsibility for his safety and general well-being.”136 In the instant matter, there was

no confinement or restraint on any personal liberty. The court finds that Plaintiffs fail to

allege sufficient facts demonstrating a special relationship to support State-created

danger.

                     d.     Use of Authority to Create an Opportunity for Danger

       Liability exists when government officials, who are entrusted with duties and

responsibilities to a person or class of persons, act with a conscious disregard of a

substantial risk of serious harm, and affirmatively use their authority in a way that

creates a danger to or renders such an individual or individuals more vulnerable to

danger than in the absence of any action.137 “There must be a direct causal relationship




       133
          Kedra, 876 F.3d at 444.
       134
          Collins v. City of Harker Heights, 503 U.S.115, 125-26 (1992).
      135
          Kneipp v. Tedder, 95 F.3d 1199, 1204- 05 (3d Cir. 1996), quoting DeShaney,
489 U.S. at 197, 199-201.
      136
          DeShaney, 489 U.S. at 199-200.
      137
          Kauchner v. County of Bucks, 455 F.3d 418, 432 (3d Cir. 2006).

                                             20
between the affirmative act and the plaintiff’s harm.”138 The fourth element of State-

created danger is satisfied when only where the state’s action was the “‘but for cause’

of the danger faced by the plaintiff.”139 Absent sufficient factual allegations and

evidence that State action is the “‘but for cause of the plaintiff’s harm, the fourth

element is not satisfied.’”140

       Plaintiffs allege that government officials are responsible for the harm sustained

because it resulted from the continued use of rolling bypass and the failure to properly

staff the WFD. As previously discussed, rolling bypass was not the direct cause nor the

but for cause of the harm to Plaintiffs. Therefore, the court finds Plaintiffs’ allegations

of harm fail to meet this element under the doctrine of State-created danger.

              2.      Shocks the Conscience

       Substantive due process requires a defendant’s conduct to shock the

conscience and be so brutal and offensive that “it did not comport with traditional ideas

of fair play and decency. . . . .”141 The Supreme Court has consistently held that mere

negligence is insufficient to trigger constitutional liability.142 The measure of what is

conscience-shocking is not a “calibrated yard stick.”143 Whether the conduct shocks the

conscience varies depending on the facts. What is shocking in one environment may




       138
          Id.
       139
          Id.
      140
          Id.
      141
          County of Sacramento v. Lewis, 523 U.S. 833, 847 (1997).
      142
          Id.
      143
          See United Artists Theater Circuit v. Township of Warrington, PA., 316 F.3d
392, 399 (2003), quoting Lewis, 523 U.S. at 847.

                                             21
not be so “patently egregious in another.” 144 Conduct deliberately intended to injure by

any government interest that is unjustified is the “type of official action to rise to the

conscience-shocking level.”145

       In Sauers v. Borough of Nesquehonig, 146 the Third Circuit noted three distinct

categories of culpability which depended on “how much time” a defendant had to make

a decision.147 Where actions are taken in a “‘hyperpressurized environment’”, culpability

does not arise “‘unless [defendant] has ‘an intent to cause harm.’”148 The next category

are actions “taken within a time frame that allows a [defendant] to engage in “‘unhurried

deliberation.’”149 Only when allegations “‘reveal a conscious disregard of a great risk of

serious harm’” are they sufficient to shock the conscious. 150 “Finally, actions

undertaken with ‘unhurried judgments,’ with time for “‘careful deliberation’” shock the

conscious if they are “‘done with deliberate indifference.’”151

       As previously determined, Plaintiffs in the instant matter properly allege that

Defendants’ conduct demonstrated deliberate indifference. Rolling bypass existed for

years prior to Mayor Williams’ election and Chief Goode’s appointment. Mayor Williams

campaigned on promises to address the dangers of rolling bypass. When elected, he

and Chief Goode were aware of media coverage that rolling bypass was a failed or


       144
             United Artists Theater Circuit, 316 F.3d at 399, quoting Lewis, 523 U.S. at
850.
       145
          Lewis, 523 U.S. at 842.
       146
          905 F.3d 711, 717 (3d Cir. 2018), referencing Haberle v. Troxell, 855 F.3d
170, 177 (3d Cir. 2018).
      147
          Sauers, 905 F.3d at 717.
      148
          Id., quoting Haberle, 855 F.3d at 177.
      149
          Id.
      150
          Id.
      151
          Id.

                                              22
failing program. Mayor Williams and Chief Goode understood that, with firehouses

closed, overtime, the main impetus for the rolling bypass policy, substantially increased

during both the Goode and W illiams’ administrations. Union Officials routinely warned

Mayor Williams and Chief Goode of the dangers associated with the continued use of

rolling bypass. Despite repeated, emphatic warnings and concerns expressed by Union

officials, firefighters, City Council, the public, and the media, Mayor Williams and Chief

Goode maintained the rolling bypass policy. Accordingly, Plaintiffs adequately state

facts which support conduct that shocks the conscious against Mayor Williams and

Chief Goode.

                3.     Maintenance of Policies, Practices, and Customs

       Regarding municipal liability under § 1983, “‘first inquiry is whether there is a

direct causal link between a municipal policy or custom and the alleged constitutional

deprivation.’”152 “The [Due Process] Clause is phrased as a limitation on the State’s

power to act, not as a guarantee of certain minimal levels of safety and security . . . its

language cannot fairly be extended to impose an affirmative obligation on the State to

ensure that those interests do not come to harm through other means.”153 The Due

Process Clause “‘is not a ‘guarantee against incorrect or ill-advised personnel

decisions.’”154 “Nor does it guarantee municipal employees a workplace that is free of

unreasonable risks of harm.”155 Under a § 1983 claim, local governing bodies and


       152
             Collins, 503 U.S. at 123, quoting City of Canton v. Harris, 489 U.S. 378, 385
(1989) .
       153
           Collins, 503 U.S. at 126, quoting DeShaney v. Winnebago County Dept. of
Social Services, 489 U.S. 189, 196 (1989)..
       154
           Collins, 503 U.S. at 129, quoting Bishop v. Wood, 426 U.S.341, 350 (1976).
       155
           Collins, 503 U.S. at 129.

                                              23
officials, acting in their official capacity,156 may be sued directly for monetary,

declaratory, and injunctive relief where, as alleged here, the purported unconstitutional

action implements or executes a policy, ordinance, regulation, or decision officially

adopted or promulgated by them.157 A municipality cannot be held liable under § 1983

based solely on respondeat superior.158 “‘[I]t is incumbent upon a plaintiff to show that a

policymaker is responsible either for the policy or, through acquiescence, for the

custom.’”159 “‘Once a § 1983 plaintiff identifies a municipal policy or custom, he must

demonstrate that, through deliberate conduct, the municipality was the moving force

behind the injury alleged.’”160

       Plaintiffs contend the City is responsible for the continued use of rolling bypass

and the under-staffing of the WFD. As alleged by Plaintiffs, City Council repeatedly

voiced concerns and questioned the use of the rolling bypass policy since its inception.

       To plead a municipal liability claim, “a plaintiff must allege that “‘a [local]

government’s policy or custom inflicted the injury in question.’”161 A plaintiff does not




       156
           In the present matter, Major Baker, Mayor Williams, Chief Patrick and Chief
Goode are being sued in their individual capacities since they no longer are in office,
nor hold any official positions. See D.I 1 at 6-7.
       157
           Monell v. Department of Social Services of the City of New York et al., 436
U.S. 658, 690 (1978).
       158
           Collins, 503 U.S. at 123, referencing Monell, 436 U.S. at 694-695.
       159
           Chambers ex rel Chambers v. School District of Philadelphia Board of
Education, 587 F.3d 176, 193, quoting Andrews v. Philadelphia, 895 F.2d 1469, 1480
(3d. Cir. 1990).
       160
           Chambers ex rel Chambers, 587 at 193, quoting Berg v. County of Allegheny,
219 F.3d 261, 276 (3d Cir. 2000) (internal quotations and citation omitted).
       161
           Estate of Roman v. City of Newark, 914 F.3d 780, 798 (3d Cir. 2019), quoting
Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694, 98 S.Ct. 2018, 56 L.Ed.2d 611
(1978).

                                              24
need to identify a responsible decisionmaker in his pleadings,162 nor is he required to

prove that the custom had the municipality’s formal approval.163

       Plaintiffs and the City address the recent case of Estate of Roman v. City of

Newark. Plaintiffs contend that Roman applies because formal approval by the City’s

governing body is not needed to bind the City, and that a plaintiff need not identify the

Monell decisionmaker to survive a motion to dismiss.164 Plaintiffs further argue that

factual statements by Union Officials and media coverage support the plausibility their

allegations.165 Defendants counter that Roman does not assist Plaintiffs in their

allegations of municipal liability based on custom,166 and that they have not pled direct

causation or a Constitutional violation.167

       Estate of Roman noted that to plead a municipal liability claim, “a plaintiff must

allege that ‘a [local] government’s policy or custom . . . inflicted the injury in

question.’”168 It further recognized that “‘[p]olicy is made when a decisionmaker

possess[ing] final authority to establish municipal policy with respect to the action

issues an official proclamation, policy or edict.’”169

       However, the Third Circuit further commented that “[a]lthough a policy or custom



       162
           Roman, 914 F.3d at 798, quoting Bielevicz v. Dubinon, 915 F.3d 845, 850 (3d
Cir. 1990).
       163
           Roman, at 798, citing Anela v. City of Wildwood, 790 F.2d 1063, 1067 (3d Cir.
1986).
       164
           D.I. 52 at 1-2.
       165
           Id. at 3.
       166
           D.I. 54 at 1.
       167
           Id. at 4.
       168
           Roman at 798 citing Monell v. Dep’t of Social Services, 436 U.S. 658, 694.
       169
           Roman at 798, citing Andrews v. City of Philadelphia, 895 F.2d 1469, 1480
(3d Cir. 1990) (emphasis added.)

                                              25
is necessary to plead a municipal claim, it is not sufficient to survive a motion to

dismiss. A plaintiff must also allege that the policy or custom was the ‘proximate cause’

of his injuries.’”170 Proximate cause may be accomplished by “demonstrating an

‘affirmative link’ between the policy or custom and the particular constitution violation he

alleges.”171

       In the instant matter, City Council enacted a statute to address its concerns of

under-staffing and overtime.172 Plaintiffs contend that Mayor Williams and Chief Goode

failed to comply with that statute, and were clearly aware of the dangers concerning

rolling bypass.173 They further maintain that the City, through its Mayors and City

Council, understood these dangers. Despite this awareness, neither Mayor heeded

these concerns. Such inaction supports Plaintiffs’ allegations.

       Accordingly, the court finds that Plaintiffs allege sufficient facts against the City

for maintaining policies, practices or customs.174

       D.      Personally Caused the Harm

       A defendant in a civil rights action must have personal involvement in the alleged

wrongs, which may be shown through factual allegations of personal involvement or




       170
           Roman at 798.
       171
           Id.
       172
           D.I. 46 at 16.
       173
           Id. at 17.
       174
           See Collins, 503 U.S. at 122, noting Pembaur v. Cincinnati, 475 U.S.469, 483-
484 (1986) (where the Court found that the county was responsible for unconstitutional
actions by its prosecutor and sheriff because these officials were responsible for
“‘establishing final policy with respect to the subject matter in question.’”) (emphasis
added)

                                             26
actual knowledge and acquiescence.175 The Third Circuit has held that “a . . . complaint

is adequate where it states the conduct, time, place, and persons responsible.” 176 In

the instant matter, Plaintiffs allege the time and location as November 16 2016 at 2:56

a.m. at 1927 Lakeview Road in Wilmington, DE. Plaintiffs identify Mayor Baker, Chief

Patrick, Mayor Williams, Chief Goode, and the City as the parties responsible for the

institution of and continued use and application of rolling bypass, despite evidence to

the contrary of its effectiveness, which caused the injuries that they sustained.

              1.     Mayor Baker and Chief Patrick

       At the time of this incident, Mayor Baker and Chief Patrick had not served in their

official capacities for almost three years. There is no factual support alleged by

Plaintiffs that either Mayor Baker or Chief Patrick had any personal involvement in the

policies, decisions or practices of the subsequent administration nor the events that

occurred in 2016. Therefore, Plaintiffs factual allegations are insufficient to support

personal involvement in relation to Mayor Baker or Chief Patrick..

              2.     Mayor Williams and Chief Goode

       Plaintiffs allege that Mayor Williams and Chief Goode had actual knowledge of

both the under-staffing and the rolling bypass policy, and acquiesced to their dangers.

Actual knowledge of and acquiescence to the alleged violation must be attributed to the

harm caused. Plaintiffs provide sufficient facts that these defendants knew of the

dangers of rolling bypass and the staffing situation of the WFD. Despite repeated



       175
           Evancho v. Fisher, 423 F.3d 347, 352 (3d Cir. 2005); see also, Rode v.
Dellarciprete, 845 F.2d 1195, 1207 (3d Cir.1988).
       176
           Rode, 845 F. 2d at 1207.

                                            27
warnings by Union Officials, discussions with and concerns raised by City Council, and

questions from the public and the media, rolling bypass and staff shortages occurred

during the Williams administration. Plaintiffs allege adequate facts demonstrating that

Mayor Williams and Chief Goode were aware of and acquiesced to the dangers of

rolling bypass and insufficient staffing to survive these Defendants’ Rule 12(b)(6)

motions.

       E.     Qualified Immunity

       Qualified or good faith immunity operates as an affirmative defense for the

benefit of government officials.177 A two-step analysis is involved to determine whether

a government official is entitled to qualified immunity. The court must decide whether

the facts alleged by a plaintiff show a violation of a constitutional right, and whether the

right at issue was clearly established at the time of the defendant’s alleged

misconduct.178 Unless the plaintiff’s allegations sufficiently assert a violation, a

defendant pleading qualified immunity is entitled to dismissal before discovery.179

Qualified immunity is a defense to trial, that allows a defendant to avoid the other

burdens of litigation.180 It is immunity from suit rather than merely a defense to

liability.181 Absent a factual basis of a clearly established violation, evidence of


       177
          Harlow v. Fitzgerald, 457 U.S. 800, 808 (1982).
       178
          Saucier v. Katz, 533 U.S. 194, 201 (2001). See, Pearson v. Callahan, 555
U.S. 223, 232, 236 (2009) (where the Court re-evaluated its previous mandated
protocol concerning the order of review of the Saucier elements finding that judges . . .
“should be permitted to exercise their sound discretion in deciding which of the two
prongs of qualified immunity should be addressed first in light of the circumstances at
hand.”)
      179
          Pearson, 555 U.S. at 236; Behrens v. Pelletier, 516 U.S. 299, 308 (1996).
      180
          Mitchell v. Forsyth, 472 U.S. 511, 526 (1985).
      181
          Id.

                                             28
improper motive does not defeat the defense of qualified immunity.182

       In response to Plaintiffs allegations that Defendants violated the Substantive Due

Process Clause of the Fourteenth Amendment, Mayor Baker, Chief Patrick, Mayor

Williams, and Chief Goode assert the defense of qualified immunity.183 Under Third

Circuit precedent, neither a municipal government nor its employees are responsible to

ensure workplace safety.184 “[N]either the text nor the history of the Due Process

Clause supports petitioner’s claim that the governmental employer’s duty to provide its

employees with a safe working environment is a substantive component of the Due

Process Clause.”185

       However, “when a state official has time to make an unhurried judgement, a

Plaintiff need only allege facts supporting an inference that the official acted with a

mental state of deliberate indifference.”186

       Defendants Mayor Baker, Chief Patrick, Mayor Williams, and Chief Goode

motions were filed under Rule 12(b)(6), the analysis of which is to test the sufficiency of

the complaint, and not to resolve disputed facts nor the merits of the case. In its

analysis, this court must accept as true all adequately supported material allegations. A

plaintiff is only required to allege sufficient facts which state a claim for relief that is

plausible on its face. Because the court has found certain allegations sufficient as

against Mayor Williams and Chief Goode, at this stage of the proceedings, factual


       182
          Grant v. City of Pittsburgh, 98 F.3d 116, 127, n. 9 (3d Cir.1996).
       183
          D.I. 35, 38, 40, 42.
      184
          Kaucher v. County of Bucks, 456 F.3d 418, 425, citing Collins v. City of
Harker Heights, 503 U.S. 115, 126-27 (1992).
      185
          Kaucher, 455 F.3d 418, 424.
      186
          Kedra, 876 F.3d at 437.

                                               29
issues remain that affect the application of this defense under Rule 12(b)(6).

               F.      Statute of Limitations

       Mayor Baker and Chief Patrick assert a statute of limitations’ defense. Actions

under 42 U.S.C. § 1983 borrow the State statute of limitations for personal injury

claims.187 Pursuant to 10 Del.C. § 8119, the limitation period for personal injury claims

is two years. An exception to the two year requirement is the continuing violation

doctrine.188 This doctrine provides that “when a defendant’s conduct is part of a

continuing practice, an action is timely so long as the last act evidencing the continuing

practice falls within the limitations period; in such an instance, the court will grant relief

for the earlier acts that would otherwise be time barred.”189 The Third Circuit recognizes

that “‘equitable relief from the statutory limitations period is appropriate only where the

alleged violation is occasioned by continual unlawful acts, not continual ill effects from

an original violation.’”190

       Here, Plaintiffs allege that the policy of rolling bypass is the proximate cause of

the injuries sustained on September 16, 2016, purportedly resulting from Mayor Baker

and Chief Patrick’s decisions and policies. The latest time frame in which Mayor Baker

and Chief Patrick held their respective positions and were involved in the use of rolling

bypass ended in January 2013. No facts have been alleged of their continued



       187
           Owens v. Okure, 488 U.S. 235, 245-50. (1989).
       188
           Tearpock-Martini v. Borough of Shickshinny, 756 F.3d 232, 236 (3d Cir.
2014), quoting Brenner v. Local 514, United Bhd. Of Carpenters & Joiners of Am ., 927
F.2d 1283, 1295 (3d Cir.1991).
       189
           Id.
       190
           Tearpock-Martini, 756 F.3d at. 236, quoting Cowell. Palmer Twp., 263 F.3d
286, 293 (3d Cir. 2001).

                                              30
involvement in policies, decisions or practices of the subsequent administration after

they left their positions.

       Since this action was initiated roughly five years thereafter, the court finds that

Plaintiffs assert insufficient facts to establish a violation under the continuing violation

doctrine against these Defendants. Because more than two years have expired since

Mayor Baker and Chief Patrick held their respective positions and were involved in any

decision making, Plaintiffs’ claims against them are barred by 10 Del. C. § 8119.

       G.      Lack of Standing of Plaintiffs

       Mayor Williams, Chief Patrick, and the City assert that Plaintiffs lack standing to

bring an action under § 1983. For a plaintiff to have standing, he must have suffered

an injury in fact which is concrete and particularized, and is actual or imminent, not

conjectural or hypothetical.191 There must be a causal connection between the injury

and the conduct complained of, that is, the injury must be “fairly. . . trace[able] to the

challenged action of the defendant, and not . . . th[e] result [of ] the independent action

of some third party not before the court.”192 Further, it must be likely, not merely

speculative that the injury will be “redressed by a favorable decision.”193 Third Circuit

precedence holds that a family member does not have a Fourteenth Amendment

substantive due process claim for a death unless the alleged violation was deliberately

directed at the relationship between the family member and decedent. 194


       191
          Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).,
       192
          Lujan, 504 U.S. 560-561, citing Simon v. Eastern Ky Welfare Rights
Organization, 426 U.S 26, 41-21 (1976).
      193
          Lujan, 504 U.S. 561.
      194
          Chambers ex rel. Chambers v. School Dist. of Philadelphia Bd. of Education ,
587 F.3d 176, 191 (3d Cir. 2009); McCurdy v. Dodd, 352 F.3d 820, 829 (3d Cir. 2003).

                                              31
       While there is no dispute in the present matter that six firefighters suffered

injuries or death, family members, who are individually suing in this action and not in the

capacity of a representative of an estate, lack standing because the conduct of

Defendants was not deliberately directed at any relationship between the decedents

and their family members. Accordingly, this court finds that Plaintiffs Brad Speakman,

Terrance Tate, John Cawthray, and the estates of Jerry W. Fickes, Ardythe D. Hope,

and Christopher M. Leach have proper standing, to bring an action under § 1983, while

the remaining Plaintiffs do not.195

       G.     The Political Question Doctrine

       Mayor Williams, Chief Goode, and Chief Patrick assert the defense of the

political question doctrine. “The doctrine is an aspect of justiciable, ‘which expresses

jurisdictional limitations imposed upon federal courts by the case or controversy

requirement of Art[icle] III.’”196 Thus “it is the relationship between the judiciary and the

coordinated branches of the Federal Government, and not the federal judiciary’s

relationship to the States, which gives rise to the ‘political question.’”197 An issue is

deemed political when its “resolution is committed by the Constitution to a branch of the

Federal Government other than this Court.” 198

       The United States Supreme Court explained in Baker v. Carr that "[p]rominent on

the surface of any case held to involve a political question is found a textually



       195
          See also 10 Del. C.§ 3701.
       196
          D.I. 40 at 19, citing Schlesinger v. Reservists Committee to Stop the War, 418
U.S. 208, 215 (1974).
      197
          Baker v. Carr, 369 U.S. 186, 210 (1962).
      198
          Id.

                                              32
demonstrable constitutional commitment of the issue to a coordinate political

department; or a lack of judicially discoverable and manageable standards for resolving

it; or the impossibility of deciding without an initial policy determination of a kind clearly

for nonjudicial discretion; or the impossibility of a court's undertaking independent

resolution without expressing lack of the respect due coordinate branches of

government; or an unusual need for unquestioning adherence to a political decision

already made; or the potentiality of embarrassment from multifarious pronouncements

by various departments on one question."199 These factors are applied to determine

whether the question presented is non-justiciable.

       “Courts have an obligation in matters before them to view the complaint as a

whole and to base rulings not upon the presence of mere words but, rather, upon the

presence of a factual situation which is or is not justiciable.” 200

       According to Plaintiffs, Defendants created dangerous conditions by their

policies, practices and customs in violation of their substantive due process rights.

Mayor Williams, Chief Goode and Chief Patrick correctly point out that the underlying

basis of Plaintiffs’ claim is the failure to provide adequate resources to the WFD to

enable firefighters to safely perform their jobs.201 They contend such allegations relate

to legislative and executive decisions, making adjudication impossible without

deference to those branches of government who are specifically tasked with creating,

reviewing, and approving the City's and the WFD's budget and overseeing its


       199
         Baker v. Carr, 369 U.S. 186, 217 (1962).
       200
         City of Pittsburgh v. WestPenn Power Co., 147 F.3d 256, 263 (3d Cir. 1998)
(emphasis added).
     201
         D.I. 40 at 19.

                                               33
operations.202

       Plaintiffs argue that the political question doctrine only applies when the

Constitution dictates that resolution of an issue is the responsibility of a “co-equal

branch of the federal government”203, and not applicable to local or State governments.

       In his reply brief,204 Chief Goode maintains that Plaintiffs are incorrect that the

political question doctrine only applies to the federal government. He contends that the

allocation of resources within the City and between departments involve non-justiciable

political questions, citing Collins v.City Harbor Lights.205 In Collins, the Court found that

the administration of government programs involve policy choices to be made by locally

elected representatives rather than “by federal judges interpreting the basic charter of

Government for the entire country.”206 This conclusion is followed by the Court’s finding

that the Due Process Clause is neither “a guarantee against incorrect or ill-advised

personnel decisions . . . [n]or does it guarantee municipal employees a workplace that

is free of unreasonable risks of harm."207

       Defendants also contend that the political question doctrine excludes

controversies which involve policy choices and value determinations constitutionally

committed for resolution to Congress or the executive branch,208 citing Sinock v. Gately,



       202
           D.I. 38 at 18-19.
       203
           D.I. 46 at 94 (emphasis in original).
       204
           Neither Mayor Williams nor Chief Patrick in their respective reply briefs
addressed Plaintiffs’ arguments in their answering brief on the Political Question
Doctrine.
       205
           D.I. 49 at 10. See 503 U.S. 115, 129-30 (1992).
       206
           503 U.S. at 129.
       207
           Id.
       208
           See, D.I. 38 at 19 D.I. 40 at 19; D.I. 42 at 18.

                                             34
and Gilligan v. Morgan,209 in support.

       Sincock was one of a number of decisions by this court which addressed the

issue of apportionment (gerrymandering and voting rights) and the validity two state

statutes enacted by the state legislature in reaction to this court’s initial finding that

Section 2, Article II of the Constitution of the State of Delaware and the 1963

Amendments thereto violated the Equal Protection Clause of the Fourteenth

Amendment.210 Therein, this court noted, in reliance on Supreme Court precedence,

that purely political gerrymandering, which was alleged to have occurred in a statutory

plan for reapportionment of the Delaware General Assembly, was a political question,

an issue not cognizable by the federal court.211

       Gilligan rose from events that occurred on the campus of Kent State University in

May 1970. The case was brought by university students on behalf of themselves and

other students, and sought declaratory and injunctive relief for the alleged violations of

students’ rights during the suppression of civil disorders by the Ohio National Guard.

The then Governor of Ohio called upon the National Guard to preserve civil order and

protect public property on the state university campus.212 The complaint sought from

the District Court injunctive relief from the Governor and “continuing judicial surveillance

over the training, weaponry and standing orders of the National Guard.” The District

Court dismissed the action holding the claim failed to state a claim upon which relief


       209
           D.I. 49 at 10. Sincock v. Gately, 262 F. Supp. 739 (D. Del. 1967) and Gilligan
v. Morgan, 416 U.S. 1 (1973). Both case were identified in a footnote in Chief Goode’s
reply.
       210
           Sincock, 262 F. Supp at 743.
       211
           Id. at 833.
       212
           416 U.S. at 5.

                                              35
could be granted.213 The Court of Appeals reversed finding the complaint stated a

cause of action, and directed the District Court to resolve whether there was a “pattern

of training, weaponry and orders” that required or made “inevitable the use of fatal force

in suppressing civilian disorders” when nonlethal force “would suffice to restore order.”

It also suggested District Court review various articles addressing the prevention and

control of mobs and riots including through the use of troops published by both non-

federal and federal police agencies and others. 214

       In its analysis, the Supreme Court noted that the plaintiffs were seeking a “broad

call on judicial power to assume present and continuing regulatory jurisdiction over the

activities of the Ohio National Guard.” 215 It criticized the Court of Appeals direction to

the District Court because “[t]his would plainly and explicitly require judicial evaluation of

a wide range of possibly dissimilar procedures and policies approved by different law

enforcement agencies. . . .”216 The Court further commented that “[t]rained

professionals, subject to the day-to-day control of responsible civilian authorities ,

necessarily must make comparative judgements on the merits as to evolving methods

of training, equipping and controlling military forces with respect to their duties under

the Constitution,” 217 and not the judiciary. The Court found that no justiciable

controversy existed.218

       The cases cited herein demonstrate, despite Plaintiffs’ argument to the contrary,


       213
           Gilligan, 413 U.S. at 3-4.
       214
           Id.
       215
           Id. at 5.
       216
           Id. at 8. (emphasis added).
       217
           Id. at 11.
       218
           Id. at

                                             36
that the application of the political question doctrine is not just limited to the “co-equal

branches of the federal government”, but applies to local and State governments.

       These cases further demonstrate that this an action, as presently couched,

cannot be maintained against Mayor Williams because of the political question

doctrine. Regarding whether Chief Patrick and Chief Goode are entitled to similar

dismissal of this action, based upon the court’s understanding of the limited facts before

it in relation to this issue, although they may have been policy makers for the

Wilmington Fire Department, neither are elected government officials nor responsible

for the other various policies for the City.

III.   CONCLUSION

1. For the reasons contained herein, IT IS RECOMMENDED that:

       a. Defendants James M. Baker and William Patrick Jr.’s Motions to Dismiss (D.I.
       34, 41) based on the application of statute of limitations,10 Del. C. § 8116, be
       GRANTED with prejudice.

       b. Defendant City of Wilmington’s Motion to Dismiss (D.I. 43) be GRANTED in
       part and DENIED in part.

       c. Defendant Dennis P. Williams’ Motion to Dismiss (D.I. 37) be GRANTED in
       part and DENIED in part.

       d. Defendant Anthony S. Goode’s Motion to Dismiss (D.I. 39) be GRANTED in
       part and DENIED in part.

2. IT IS FURTHER RECOMMENDED that Plaintiffs be GRANTED leave to amend their

Amended Complaint within twenty-one (21) days after the issuance of this Report and

Recommendation, unless Objections are filed. Should objections be filed, then it is

recommended, Plaintiffs be granted twenty-one (21) days after a final decision in this

court is issued on the Objections.


                                               37
3. This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), F ED.

R. CIV. P. 72(b)(1), and D. Del. LR 72.1. Any objections to this Report and

Recommendation shall be filed on or before the dates/time frame note below and

consistent with the following page limitations:

       a. Because this Report and Recommendation addresses five (5) separate

motions to dismiss, any objections filed by Plaintiffs shall be limited to ten (10) pages

for each motion, and shall be filed no more than seven (7) days from the date of this

Report and Recommendation, that is, on or before September 4, 2019. Any response

by a Defendant to Plaintiffs’ objections addressing that Defendant shall be limited to ten

(10) pages, and shall be filed not more than seven (7) days after the filing of Plaintiffs’

objections.

       Any objection filed by a Defendant shall be limited to ten (10) pages and shall be

filed no more that seven (7) days from the date of this Report and Recommendation,

that is on or before September 4, 2019. Any response by Plaintiffs to a Defendant’s

objections shall be limited to ten (10) pages after the filing of a Defendant’s objections.

       The parties are directed to the Court’s Standing Order in Non-Pro Se matters for

Objections Filed under F ED. R. CIV. P. 72, dated October 9, 2013, a copy of which is

available on the Court’s website, www.ded.uscourts.gov.

Dated: August 28, 2019.                    /s/ Mary Pat Thynge
                                           UNITED STATES MAGISTRATE JUDGE




                                             38
